DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3 January 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0176400), in view of Hewitson et al. (US 2016/0195564).

Regarding claim 9, Lee et al. disclose an analysis device for quantifying an analyte, comprising: a sample introduction unit (130,200) configured to introduce a sample into the analysis device; a treatment unit (300,400) configured to treat the sample introduced into the analysis device at the sample introduction unit; a detection unit (first column and second column, and downstream analysis device/mass spectrometer etc., see Fig. 2A and pars. 0008-0010) configured to analyze the sample treated by the treatment unit; and some way to control the sample introduction unit, the treatment unit, and the detection unit (see pars. 0056-0047, stating that device is controlled), wherein the sample introduction unit includes a sample introduction valve 200, the treatment unit includes an elution valve 400 and a cleaning valve 300, the sample introduction valve 200 feeds the sample to the elution valve 400 through the 
Lee et al. do disclose control of the various units and valves to facilitate the different valve positions and phases of operation of the analysis device as described above (see e.g. par. 0019), but Lee et al. do not explicitly state that the means for controlling is a control unit that performs the switching of the valves of the analysis device.
Hewitson et al. (US 2016/0195564) teach an analysis device for a chromatography sample introduction, elution and cleaning, with various valves, and further teach using a control unit (100,102) configured to control the sample introduction, switching of the valves and a detection unit (see par. 0047). It would have been obvious to use a control unit as taught by Hewitson et al, for controlling the valve positions and detection/analysis as the means for 

Regarding claim 12, Lee et al. disclose the analysis device further comprising:  a liquid feeding unit including a cleaning pump 110 connected to the cleaning valve 300 (see e.g. Fig. 2C).

Regarding claim 13, Lee et al. disclose that the liquid feeding unit further includes: a sample injector 130 connected to the sample introduction valve 200 and an elution pump 120 connected to the elution valve 400 (see Fig. 2C, pump 120 fluidly connected to valve 400 through valve 300). Lee et al. do not explicitly state that the sample injector 130 is or includes a pump. However, it is generally known in the art that sample injectors are in the form of some type of pump such as a piston or other pump. Furthermore, Hewitson et al. disclose using a sample introduction pump 52 as part of a sample injector for injecting a sample into a sampling valve. It would have been obvious to one of ordinary skill in the art to use a pump as the sample injector of Lee et al., as taught by Hewitson et al., because a sample injecting pump is known and can be substituted in a known manner (connected in the same way it is connected in Hewitson); the substitution would yield only predictable results because the known sampling pump in Hewitson functions to introduce sample to a valve of the device in the same way that it would be used an function in Lee et al.


Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0176400) in view of Hewitson et al. (US 2016/0195564), and further in view of Krishnamurthy (US 6,558,946).

Regarding claim 14, Lee et al. do not disclose the details of the components after the elution valve 400, only that the sample is eluted to some detector and/or column from the valve 400 (see pars. 0008-0010, stating the invention is for improving function of chromatography ina  liquid chromatography/mass spectrometry system; and see Fig. 2C), and therefore Lee et al. do not explicitly disclose a waste liquid valve between the detection unit and the elution valve 400. Krishnamurthy discloses an analysis device which comprises multiple sampling, cleaning and elution valves for routing a sample to a detector 28, and Krishnamurthy further disclose using a waste liquid valve 52 between an elution valve 34 and the detector 28 (see Fig. 4). It would have been obvious to one of ordinary skill in the art to include a waste valve between the elution valve and detector, as taught by Krishnamurthy, in the analysis device of Lee et al., because it provides the advantage of allowing for the liquid steam to be diverted from the detector when detection is not required or desired, such as during cleaning or between different sampling aliquots in the system.


Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0176400) in view of Hewitson et al. (US 2016/0195564), Krishnamurthy (US 6,558,946) and Seki (US 2012/0216632).

Regarding claim 15, the combination of Lee et al. and Hewitson et al. teach the device of claim 9 as set forth above and Lee et al. further disclose the device comprising:  a liquid feeding unit including a cleaning pump 110 connected to the cleaning valve 300 (see Fig. 2C, pump 110 connected through selection valve 200 to valve 300), a sample injector 130 (which is a sample introduction pump in the proposed combination with Hewitson) connected to the sample introduction valve 200, and an elution pump 120 connected to the elution valve 400, wherein the sample introduction unit further includes a sample loop 210, the sample introduction valve 200 is connected to the sample introduction pump, the cleaning valve 300, and the sample loop 210 (see Fig. 2C, showing all these components fluidly connected), the cleaning valve 300 is connected to the elution valve 400, the cleaning pump 110, the sample introduction valve 200, and a waste liquid flow path (path from port 405 or 406 which is connected OR path from port 401 or port 410 which goes to column and also receives cleaning fluid flow which may be considered waste), and the elution valve 400 is connected to the cleaning valve 300, the elution pump 120, and the waste liquid flow path (see Figs. 2B and 2C).
Neither Lee et al. nor Hewitson et al. disclose that there is a syringe valve and a needle that is connected to the sample introduction valve, as required by the claim. However, use of a sampling needle with syringe valve is generally known in similar analysis systems. For example, Seki et al. disclose an analysis device with a sample introducing apparatus that loads a sample to a sample introduction valve 8 using a syringe 11, syringe valve 16 and needle 2. It would have been obvious to use these sampling components as taught by Seki et al., in the device of the combination of Lee et al. and Hewitson et al. to load the sample to the sample introduction valve, because it allows for an automated and precise way to pull samples from individual sample containers.


Regarding claim 16, the combination of Lee et al. and Hewitson et al. teach the device of claim 9 as set forth above and further disclose the device comprising:  a liquid feeding unit including a cleaning pump 110 connected to the cleaning valve 300 (see Fig. 2C, pump 110 connected through valve 200 to valve 300), a sample injector 130 (which is a pump in the proposed combination of Lee and Hewitson) connected to the sample introduction valve 200, and an elution pump 120 connected to the elution valve 400 (connected through valve 300), wherein the sample introduction unit further includes a sample loop 210, the sample introduction valve 200 is connected to the sample introduction pump/injector, the cleaning 
Neither Lee et al. nor Hewitson et al. disclose that there is a syringe valve and a needle that is connected to the sample introduction valve, as required by the claim. However, use of a sampling needle with syringe valve is generally known in similar analysis systems. For example, Seki et al. disclose an analysis device with a sample introducing apparatus that loads a sample to a sample introduction valve 8 using a syringe 11, syringe valve 16 and needle 2. It would have been obvious to use these sampling components as taught by Seki et al., in the device of the combination of Lee et al. and Hewitson et al. to load the sample to the sample introduction valve, because it allows for an automated and precise way to pull samples from individual sample containers.
Lee et al. also do not describe the details of a separation column in the treatment unit, or the detection unit including a waste liquid valve with the detector; although Lee et al. do state that liquid sample stream may be supplied to a detector and/or column, generally (pars. 0008-0010 device is for use with chromatography/mass spectrometry system; Fig. 2C e.g. shows that there is a column downstream of the elution valve 400). Krishnamurthy disclose an analysis device which comprises multiple sampling, cleaning and elution valves for routing a sample to a detector 28, and Krishnamurthy further disclose explicitly a column (26A,26B) connected to an elution valve 34, and also disclose using a waste liquid valve 52 as part of the .

Allowable Subject Matter
Claims 11 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A new reference and new grounds of rejection has been set forth to address the amendment to claim 9.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M WEST whose telephone number is (571)272-2139. The examiner can normally be reached M-F 8 am - 5 pm (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL M. WEST/Primary Examiner, Art Unit 2861